Case 1:21-cv-00409-CCR Document 60 Filed 08/10/21 Page 1 of 2

 

EDWARD P. YANKELUNAS ADDITIONAL OFFICES:
SPECIAL COUNSEL uy 155 SUMMER STREET
D Live: 716.932.6587 BUFFALO, NY 14222
IRECT LINE: 716.932.

DIRECT FAX: 716.932.6687 Ho GANWI LLIG 6133 ROUTE219S
EYANKELUNAS@HOGANWILLIG.COM ATTORNEYS AT LAW Surre 1005
ELLICOTTVILLE, NY 14731

MAIN OFFICE:
2410 NorTH Forest Roab | Surte 301 | AMHERST, NEW YORK 14068 43 CENTRAL AVENUE
PHONE: 716.636.7600 | TOLL FREE: 800.636.5255 | FAX: 716.636.7606 LANCASTER, NY 14086
WWW.HOGANWILLIG.COM 770 DAVISON ROAD
SERVICE By FAX AND EMAIL NOT ACCEPTED Lockport, NY 14094

August 10, 2021
VIA ECF

Hon. Christina Reiss

United States District Court
Western District of New York
U.S. Courthouse

Buffalo, New York

Re: — Jerry Gradl Motors, Inc., et al v. ACV Auctions, Inc., et al
Civil Action No. 21-CV-409

Dear Judge Reiss,

This office represents the Plaintiffs in the above action. I am writing in reference to the
Court’s Entry Order Clarifying the Court’s July 13, 2021 Sealing Order which was filed today
(Doc. 59).

In the Plaintiffs’ motion for clarification (Doc 46-1, par. 7) and the undersigned’s reply
affidavit (Doc. 49, par. 4) clarification was requested relative to the one-line summaries of the
listed transactions which appear immediately above the headings for the transactions. For
example, the summary of listed transactions on the first page of Exhibit “B” to the Kaplan
Affidavit states “Showing 1 through 100 of 333 auctions.” It is respectfully submitted that there
is nothing proprietary about a numerical summary of the transactions, and that the one-line
transaction summaries should remain visible.

However, the Court’s Entry Order which was filed today did not rule on the question of
whether the transaction summaries should remain visible on the subject Exhibits. To avoid
confusion and disagreement, it is respectfully requested that the Court rule on this point.

Thank you for your consideration.

 

Edward P, Yankelunas

PERSONAL INJURY & MALPRACTICE | MATRIMONIAL & FAMILY LAW | LITIGATION | CORPORATE & BUSINESS LAW | CRIMINAL DEFENSE | REAL ESTATE LAW
ESTATE PLANNING, WILLS & TRUSTS | ESTATES | ELDER LAW | GUARDIANSHIPS | BANKRUPTCY & DEST RELIEF | VEHICLE & TRAFFIC LAW | SOCIAL SECURITY DISABILITY

{H3099406.1}
Case 1:21-cv-00409-CCR Document 60 Filed 08/10/21 Page 2 of 2

EPY/kms

CC:

Myriah V. Jaworski, Esq.
John A. Jurata, Jr., Esq.
Timothy W. Hoover, Esq.
Jon P. Devendorf, Esq.

1H3099306.1 2

 

 

 

 

 

 

 
